Citation Nr: 1515128	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and September 1976 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Fargo, North Dakota.

In June 2013, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is associated with the claims file.

During the hearing, the Veteran expressed his desire to withdraw his claims for service connection for sleep apnea and an autoimmune disorder.  As such, these claims are withdrawn and not before the Board. See 38 C.F.R. § 20.204 (2014).

In October 2013, the Veteran submitted additional lay statements.  While these statements were not accompanied by a waiver of initial RO consideration of this evidence, as they are not pertinent to the claims herein decided, a waiver is not warranted. See 38 C.F.R. § 20.1304(c) (noting that evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues). Upon remand of the remaining issues, the AOJ will have the opportunity to review this new evidence.

A review of the Veteran's electronic claims file reveals no additional pertinent records.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, back disability, peripheral neuropathy of the upper extremities, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes; an eye disability other than refractive error of is not shown by the record.

2.  Right wrist sprain and tendonitis resolved without chronic residuals; a right wrist disability other than carpal tunnel syndrome is not shown by the record.


CONCLUSIONS OF LAW

1. An eye disability, to include refractive error, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

2.  A right wrist disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) 4edefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2011 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

In addition, the Veteran was afforded an examination in August 2011 in order to determine the nature and etiology of the claimed eye and right wrist disabilities remand. A review of the examination report reflects that the examiner took a complete history from the Veteran, reviewed the claims file, performed a physical examination, and provided an opinion with fully-stated rationale. This examination is adequate for adjudication purposes

The Veteran was also afforded a Board hearing in June 2013. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a) and not to the claimed disabilities addressed in this decision. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that Veteran does not claim that the disabilities were incurred while engaging in combat, and hence the provisions of 38 U.S.C.A. § 1154(b) do not apply.

A. Eye Disability

The Veteran's service treatment records include a December 1978 optometry clinic note indicating that the Veteran reported vision impartment with a kaleidoscope effect.  He was assessed with compound myopic astigmatism.  He was also assessed with myopia and astigmatism in February 1979.

In October 1980, the Veteran complained of numbness and pain in the right eye and soreness down the right side of his neck.  He was assessed with muscle strain of the right neck.  In September 1984, the Veteran was treated for a chalazion of the right upper eyelid.

Following service, on VA examination in August 2011, the Veteran endorsed occasional blurry vision.  He used over-the-counter reading glasses.  He denied eye pain, discomfort, or pressure.  Visual acuity testing revealed best corrected visual acuity of 20/20 bilaterally with a slight change to his glasses prescription. Pupils were round and reactive to light without signs of afferent defect.  Visual fields were full with confrontational testing in each eye and extraocular movements showed a full range of motion in each eye.  The lids, lashes, and cornea were clear and the conjunctiva were white and quiet while the anterior chambers were deep and quiet.  The irises were within normal limits without signs of neovascularization.  The lens and media were unremarkable, while the optic nerves were pink and healthy with distinct borders and no signs of atrophy or neovascularization.  Maculae were flat and dry without signs of edema.  The posterior poles were unremarkable for changes bilaterally.  Peripheral retinas were intact without holes, tears or detachments in each eye.

The examiner indicated a diagnosis of presbyopia, refractive, non-medical.  He had no ocular complications which would result in visual field loss and therefore any deviation was strictly the result of anatomical variation.  The examiner indicated that the diagnosis did not result in visual field loss, and therefore Goldman field testing was not undertaken.

During the Veteran's Board hearing, he testified that he experienced symptoms of eye "clenching" with loss of vision.  He believed that this condition was due to neuropathy or a cyst on the back of his head.

The Board notes that the evidence reflects a post-service diagnosis of refractive presbyopia.  However, a refractive error of the eye is not a disease or injury within the meaning of VA laws and regulations. 38 C.F.R. § 3.303(c).

However, if a superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.  In the present case, service treatment records reflect that the Veteran was diagnosed with refractive error during his active service. However, the probative evidence of record shows that the Veteran was not subject to in-service trauma or a superimposed disease or injury to the eyes that resulted in additional disability. Service treatment records show that the Veteran was treated for reduced visual acuity and that he was prescribed corrective eyewear, as well as one acute episode of a chalazion of the eyelid. Absent any probative evidence that his current refractive error was subject to a superimposed disease or injury during service resulting in additional disability, the refractive error is not a disability, disease, or injury for purposes of VA disability compensation. 38 C.F.R. § 3.303(c). Thus, service connection for bilateral refractive error is denied.

The examiner did not diagnose any other eye disability outside of refractive error, and the Veteran has not indicated that he had been diagnosed with an eye disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, without evidence of current disability outside of refractive error, there is no basis upon which to award service connection for an eye disability, and discussion of the remaining criteria for service connection is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an eye disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Right Wrist

The Veteran also contends that he is entitled to service connection for a right wrist disability, as he believes that this disability had its onset in service.

The Veteran's service treatment records document numerous complaints related to the right wrist.  A June 1987 report reflects that the Veteran injured his right wrist while playing baseball.  X-rays were within normal limits, and an impression of right wrist sprain was indicated.  A January 1988 report notes persistent right wrist pain.  He was assessed with radial instability.  In April 1991, the Veteran reported right wrist injury with numbness and tingling into the 4th and 5th digits.  An x-ray at that time was negative, and he was assessed with tendonitis.  

Post-service, VA treatment records reflect complaint of diffuse extremity numbness and pain.  An August 2010 private electromyogram report indicates a diffuse sensori-motor polyneuropathy, more severe in the lower extremities.  He also had superimposed bilateral median neuropathy at the wrist, though this was likely quite mild.

On VA examination in August 2011, the Veteran reported that he broke his right wrist playing baseball in service and wore a cast for some time after the injury.  The examiner noted that the problem the Veteran now referred to with regard to his wrist was actually bilateral, and involved carpal tunnel syndrome.

After physical examination and review of the Veteran's service treatment records and post-service treatment records, the examiner noted that while there was evidence of right wrist tendonitis in service, the right wrist tendonitis had resolved with no complications or sequelae.   

During the Veteran's June 2013 Board hearing, he testified that he initially hurt his right wrist in service while playing baseball.  He reported continued problems since the initial injury.

In sum, there is no indication of a post-service right wrist disability outside of carpal tunnel syndrome, which is addressed in a separate claim.   While the Veteran was assessed with right wrist sprain and tendonitis in service, as noted by the VA examiner, that condition had resolved without chronic residuals.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for right wrist disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan 573 F.3d at 1287.


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a right wrist disability is denied.



REMAND

After review of the claims file, the Board believes that additional development on the remaining claims is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 


The Veteran contends that his claimed peripheral neuropathy disability of the upper extremities, bilateral carpal tunnel syndrome, and back disability had their onset in service and/or stem from the same injury in service.  During the Veteran's Board hearing, he testified that he fell on Tiger Island in Honduras at the site of a dormant volcano.  He reported that he was treated by a field medic at that time.  He also indicated that he attempted to brace his fall with his hands and injured his wrists. When he got home, he sought further treatment in El Paso, Texas, where he was assessed with neuropathy and inflammation. He expressed that his peripheral neuropathy was intertwined with his carpal tunnel syndrome and related to his bracing of the fall.

While the Veteran's service treatment records do not document the fall as reported by the Veteran, a May 1991 report from the William Beaumont Army Medical Center in El Paso, Texas reflects that, along with a report of localized groin pain, the Veteran endorsed low back pain and radiation in the right buttocks on motion.  It was noted that the injury occurred upon heavy lifting and labor.  He was assessed with low back strain/sprain.  

In addition, the Veteran was treated for prior episodes of back pain.  In October 1981, the Veteran presented with a complaint of right-sided back pain.  It was noted that he had been involved in an accident in 1975 where he got thrown off of a vehicle and struck his back, and injury the same area in 1976.  He was treated with muscle relaxers in the past.  The treating physician could not provide an etiology of the alleged pain.  Another treatment report dated in January 1989 reflects that the Veteran strained his back while wrestling.  He was assessed with neuralgia.

With respect to the claimed peripheral neuropathy and carpal tunnel syndrome, in October 1990, the Veteran was seen for follow up after an upper gastrointestinal series for complaints of blood in stool.  At that time, he also combined of numbness to the arms and legs.  Also in October 1990, the Veteran complained of right arm numbness and he was assessed with muscle strain of the right neck. In April 1991, the Veteran complained of right wrist injury with numbness and tingling into the 4th and 5th digits.  Another April 1991 report related to the Veteran's complaints of right groin and testicle pain notes and assessment of neuropathy versus chronic low grade inflammation.

Following service, on VA examination in February 1992, the Veteran reported that around December 1989, while deployed to Honduras at Tiger Island, he fell several hundred feet.  He complained of temporary numbness.  

A November 2009 VA treatment report reflects assessment of low back pain, left median nerve neuropathy, and intermittent numbness of the face and arms. A June 2010 VA neurology consultation reflects that that the Veteran reported difficulties with limb pain since the 1980s when in Panama.  He underwent nerve conduction study in August 2010, which revealed diffuse sensori-motor polyneuropathy, more severe in the lower extremities.  A September 2010 thoracic spine MRI revealed T1-T2 right paracentral/lateral disc protrusion causing right foraminal stenosis and possible impingement of the exiting nerve root.  

Statements from the Veteran's family members reflect that they recalled the Veteran seeking treatment after suffering from injuries to the butt, wrists, and head stemming from a fall while in Honduras.  They noted that he continued to complain of sharp pain in the left tailbone area and low back.  

While the Veteran was afforded a VA examination in August 2011, that examiner noted that there was no pathology upon which to base a diagnosis for a back condition.  He also assessed bilateral mild carpal tunnel syndrome and peripheral neuropathy of the hands and feet, most likely due to diabetes.  The examiner noted that there was "not a scrap" of evidence to link any of the claimed conditions to anything related to his service.  

The examiner failed to address the post-service T1-T2 right paracentral/lateral disc protrusion.  Moreover, the examiner did not address the Veteran's documented complaints of back pain and numbness of the extremities in service.

With respect to the claimed psychiatric disorder, the Veteran reports that his depression is due to service, or stems from his general medical condition, to include his service-connected disabilities.  

While the Veteran was afforded a VA psychiatric examination in August 2011, that examiner did not provide an adequate opinion as to the likely onset and etiology of the claimed psychiatric disorder.  She diagnosed depression, and noted that, since there are no notations in regard to mental health issues while in service, it was not possible to answer whether his mild depressive symptoms are caused by or a result of his stresses in service. She did not provide an opinion as to whether the Veteran's depression is secondary to a service connection disability.

For the foregoing reasons, the Board finds that the August 2011 examinations are inadequate, and additional examinations with medical opinion are necessary. See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for acquired psychiatric disorder, back disability, bilateral carpal tunnel syndrome and bilateral peripheral neuropathy, and a prostate disability. The letter should inform the Veteran of the evidence necessary to substantiate the claim for secondary service connection for psychiatric disorder.  

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current back, peripheral neuropathy, and carpal tunnel disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service, to include the report of a fall and trauma to the back and wrists. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner is also asked to consider and address the statements from the Veteran's family members regarding his treatment in service, as well as service treatment records documenting complaints of back pain and extremity numbness.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Then, the AOJ should arrange for the Veteran to undergo psychiatric examination by a qualified examiner to determine the nature and etiology of the claimed acquired psychiatric disorder.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify any acquired psychiatric disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric n is causally or etiologically related to the Veteran's military service or is caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

4.  After completing all indicated development and any other development deemed warranted, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


